Citation Nr: 0403805	
Decision Date: 02/10/04    Archive Date: 02/23/04	

DOCKET NO.  02-15 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1969 to September 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
VARO in Cleveland, Ohio, which confirmed and continued a 
10 percent disability rating for the veteran's prostatitis.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
should further action be required on his part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law by the President in November 2000.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant, and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Because of the changes in the law cited above, a remand is 
required for compliance with the governing adjudicative 
procedures.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that needs to 
be rendered to comply with the VCAA.  

The evidence of record contains the report of a genitourinary 
examination accorded the veteran by VA in April 2002.  It was 
focused more on the veteran's cancer of the prostate than on 
the veteran's service-connected prostatitis.  An attempt was 
made to accord the veteran a more recent genitourinary 
examination, but he failed to report.  The record reveals 
that during the pendency of the appeal, the veteran has 
apparently changed his address.  The supplemental statement 
of the case which was sent to the veteran in May 2003 reveals 
that the veteran failed to report for scheduled urology 
examinations at the VA Medical Center in Cleveland in March 
2003 and again in May 2003.  However, the veteran was not 
provided with the regulation pertaining to failure to report 
for scheduled examinations set forth in 38 C.F.R. § 3.655 
(2003).  

To ensure that VA has fulfilled its duty to assist and inform 
the veteran in the development of the claim, as required by 
the VCAA, further development is in order and the case is 
REMANDED for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  The letter should 
specifically inform the veteran of which 
portion of the information and evidence 
is to be provided by him and which part, 
if any, VA will attempt to obtain on his 
behalf.  

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
prostatitis in the recent past.  After 
securing the necessary releases, the RO 
should obtain copies of any treatment 
records indicated.  These records should 
then be associated with the claims file.  

3.  The RO should then schedule the 
veteran for a genitourinary examination 
in order to determine the current nature 
and extent of impairment attributable to 
his service-connected prostatitis.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  All indicated 
testing, to include laboratory studies, 
and blood pressure readings, should be 
conducted.  The examination should 
describe the extent of functional 
impairment attributable to the 
service-connected prostatitis.  

4.  Then, the RO should readjudicate the 
issue of the veteran's entitlement to a 
disability rating in excess of 10 percent 
for his prostatitis.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board, if otherwise 
in order.  The purpose of this REMAND is to obtain additional 
development and to comply with governing adjudicative 
procedures.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified; however, he is advised that failure to 
cooperate by not reporting for any scheduled examination may 
result in a denial of his claim.  38 C.F.R. § 3.655 (2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



